Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information brought to the attention of the examiner in the Information Disclosure Statement (IDS) received 11/16/2020 is acknowledged and have been considered; however, since the references have already been considered on the later IDS filed 05/17/2021, they have been crossed out.

Specification Objection
The specification is objected to as follows:
Statements which describe or suggest other embodiments of the claimed design which are not illustrated in the drawing disclosure are not permitted in the specification of an issued design patent with the exception being the description of a mirror image of that shown or has a shape and appearance that would be evident from the one shown (MPEP §1503.01(II)(B)(2)). In addition, statements which attempt to broaden the scope of the claimed design beyond that which is shown in the drawings are not permitted (MPEP §1503.01(II)). The design claim is limited to what is shown in the drawings. Further, statements relating to extraneous subject matter are not permitted within design patents. 37 CFR 1.71 and 1.73 Even further, since there are no broken lines/dashed lines in the figure drawings, the statement describing the broken lines should be canceled from the specification (MPEP §1503.01(III)).
Accordingly, the statements that read: [The features shown in broken lines form no part of the claimed design. The applicant reserves the right to claim a portion of the designs in this or a continuing application by changing solid lines to broken lines and/or broken lines to solid lines. For example, a claim can be made to a portion of the tray of FIGS. 1-7, rather than to the entirety of the tray of FIGS. 1-7.] must be canceled from the specification.

Claim Rejection – 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

The scope of a claim is definite only when it is supported by an enabling disclosure.1 When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.
The claim scope must be less than or equal to the scope of the enablement.2 The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.

The claim is indefinite and nonenabling because the inconsistencies between the views herein render the scope/appearance of the claim uncertain. Specifically:

Fig. 1, the perspective view of the Tray, is inconsistent with Fig. 6, the bottom view, for the following reasons:
Fig. 1 shows a panel toward the rear of the Tray, a panel on the left side of the Tray, and what appears to be an incompletely drawn panel on the right side of the Tray. Fig. 6 shows no such panels. 
Fig. 1 shows a side panel support rail with detailed hardware (e.g. screws) that does not appear in Fig.6. 
Please see the following illustration.
 
    PNG
    media_image1.png
    1265
    1124
    media_image1.png
    Greyscale








Figs. 1, 4, 5, and 6 appear to display numerous examples of missing lines in the drawings, leading to an inconsistent disclosure. Please see the following illustration.

    PNG
    media_image2.png
    1178
    1042
    media_image2.png
    Greyscale



To overcome the above rejection, the applicant may amend the drawing disclosure wherein all figures are made consistent.
As the questionable instances of inconsistencies and confusing areas are numerous, not every confusing line is indicated on the annotated drawings. The annotations are intended to show examples of the problems; the onus is on the applicant to set forth a clear and consistent disclosure.

A response is required in reply to the Office action to avoid abandonment of the application.

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).   When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

The claim as rejected above is indefinite because it is subject to more than one interpretation due to the inconsistencies presented. One of the interpretations is a tray with sliding hardware on the outside edges of the tray and screw-down clamps, substantially consistent with what is shown in Fig. 1.  Acting on this interpretation, the claim is also rejected under 35 USC 102, as follows.  See MPEP 2143.03(I).

Claim Rejection - 35 USC 102(a)(1) 
The claim is rejected under 35 USC 102(a)(1) as clearly anticipated by NPL reference Large Keyboard Tray, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public more than one year before the effective filing date of the claimed invention.

The claim is rejected under 35 USC 102(a)(1) as clearly anticipated by NPL reference Clamp Keyboard Tray, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public more than one year before the effective filing date of the claimed invention.

The appearance of the Large Keyboard Tray and the Clamp Keyboard Tray designs are the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  The two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway supra.  
 
Note also that functional or structural characteristics cannot support design patentability. Static Control Components Inc. v. Lexmark International Inc. (Sixth Cir. 2012); In re Garbo 129 USPQ 72 (1961).

Conclusion
The claim stands rejected under 35 USC 102(a)(1) and 35 USC 112(a) and (b), as set forth above.

The references cited, but not applied, are considered cumulative art related to the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Yosinski whose telephone number is (571)272-9481. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on (571)272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.Y./Examiner, Art Unit 2918                                                                                                                                                                                                        

/Marie D. Fast Horse/Primary Examiner, Art Unit 2918                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 A patent claim is invalid if it is not supported by an enabling disclosure. MPEP 2164
        2 National Recovery Technologies Inc. v. Magnetic Separation Systems Inc., 49 USPQ2d 1671 (Fed. Cir. 1999) See Goodman, 11 F.3d at 1050, 29 USPQ2d at 2013 (“the specification must teach those of skill in the art ‘how to make and how to use the invention as broadly as it is claimed’ “) (citing Vaeck, 947 F.2d at 496); In re Fisher , 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)